Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAIELLA, et al. WO 2019/075335 Al herein after “PAIELLA”(IDS), in view of Lin et al., Achromatic metalens array for full-colour light-field imaging, 14 Nature Nanotechnology MARCH 2019, hereinafter “Lin”
Regarding claim 1, PAIELLA discloses a camera system (Fig. 4, abstract) comprising: a graded lens (Fig. 12, i.e. lens with meta-surface) to receive light (as cited below) associated with a scene (Fig. 13, i.e. the object of the scene) and resolve multiple angles of the light (Fig. 10B, at least two angles shown); and a detector (Fig. 4, e.g. photodetector g) that senses the light from the graded lens per pixel (Fig. 14, i.e pixel and the pixel group) to integrate multiple views (Fig. 4A) of the scene into a single image (Fig. 4C, a better images) and the single image includes data for views of the objects that overlap (Fig. 4a, PARA. 30).
	It is noted that PAIELLA is silent about resolve multiple angles of the light according to parameters of the graded lens estimate depth associated with objects and the single image includes data for views of the objects that overlap (Fig. 4a, PARA. 30) having resolved angles in association with the parameters as claimed.
	However, LIN discloses resolve multiple angles (as cited below, i.e. Supplemental Fig. 8) of the light according to parameters (Supplementary Table 1, meta lens parameter Fig. 5, i.e. lens parameter) of the graded lens estimate depth (Supplementary Fig. 9, depth estimation algorithm. The depth information is obtained from the disparities -or cross correlations- between neighboring subimages) associated with objects and the single image includes data for views of the objects (Supplemental Fig. 8, i.e. detector array showing the object and images, overlaps of the neighboring images) that overlap (Fig. 4a, PARA. 30) having resolved angles in association (LIN, Methods, pg. 232) with the parameters (Supplemental Fig. 8).
Both PAIELLA and LIN teach metamaterial lens for imaging purpose, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the PAIELLA disclosure, capturing both the intensity and the direction of incoming light for depth construction from different perspective, as taught by LIN.  Such inclusion would have increased the usefulness of imaging system in the robotic vision, self-driving vehicles and virtual and augmented reality, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 2, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 1, wherein the single image includes a pattern of the views (PAIELLA, Fig. 9) associated with the objects utilized for the depth (LIN, Methods citation above).

Regarding claim 3, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 1, wherein the graded lens is a metalens that filters per pixel to resolve multiple input angles of the scene (PAIELLA, Fig. 9, i.e. matrix associated with angular of view).

Regarding claim 4, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 1, wherein the parameters are associated with any one of refracting, filtering, and directing the light per pixel for the depth or a geometry of the graded lens (PAIELLA, Fig. 12).

Regarding claim 5, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 1, further comprising: a lens to filter the light from the graded lens by color for one or more pixels of the detector (PAIELLA, para. 87).

Regarding claim 6, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 1, wherein the graded lens is a metasurface composed of a photonic band-gap (PAIELLA, para. 94, see also LIN, Fig 2, a periodic structure that with boundary that intercept two photonic crystal structures) crystal (PAIELLA, Abstract).

Regarding claim 7, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 1, further comprising: a processor (PAIELLA, para. 68) that generates a spatial point distribution from the single image in association with the depth (PAIELLA, Fig. 9).

Regarding claim 8, PAIELLA and LIN, for the same motivation of combination, further discloses a camera system comprising: a graded lens to receive lightwaves associated with a scene and resolve multiple angles of the lightwaves according to parameters of the graded lens (see rejection of claim 1); and a detector array that senses the lightwaves from the graded lens per area of the scene (see rejection of claim 1) to combine multiple views to estimate depth associated with objects and the combined multiple views include data for views of the objects that overlap having resolved angles in association with the parameters (see rejection of claim 1).

Regarding claim 9, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 8, wherein the graded lens is a metalens that filters per area to resolve the multiple angles of the lightwaves (see citation above about filters).

Regarding claim 10, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 8, wherein the parameters are associated with any one of refracting, filtering, and directing the lightwaves per area for the depth or a geometry of the graded lens (see parameter association citation above).

Regarding claim 11, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 8, further comprising: a lens to filter the lightwaves from the graded lens by color for multiple areas of the detector array (see color filter citation above).

Regarding claim 12, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 8, wherein the graded lens is a metasurface composed of a photonic band-gap crystal (see metasurface citation above).

Regarding claim 13, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 8, further comprising: a processor that generates a spatial point distribution from the combined multiple views in association with the depth (see spatial point citation above).

Regarding claim 14, PAIELLA and LIN, for the same motivation of combination, further discloses a camera system comprising: a graded lens to receive light associated with a scene and resolve multiple angles of the light according to parameters of the graded lens (see rejection of claim 1); and a pixel area that senses the light from the graded lens to integrate multiple views of the scene into a single image to estimate depth (see rejection of claim 1) associated with objects and the single image includes data for elements of the multiple views that overlap in association with the objects having resolved angles (see rejection of claim 1).

Regarding claim 15, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 14, wherein the single image includes a pattern of the multiple views utilized for the depth (see depth citation above).

Regarding claim 16, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 14, wherein the graded lens is a metalens that filters per area to resolve the multiple angles of the light (see angle citation above).

Regarding claim 17, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 14, wherein the parameters are associated with any one of refracting, filtering, and directing the light per area for the depth or a geometry of the graded lens (see parameter citation above).

Regarding claim 18, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 14, further comprising: a lens to filter the light from the graded lens by color for one or more pixels of the pixel area (PAIELLA, see color filter citation above, Fig. 14, colored light with broad bandwidth).

Regarding claim 19, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 14, wherein the graded lens is a metasurface composed of a photonic band-gap crystal (see metasurface citation above).

Regarding claim 20, PAIELLA and LIN, for the same motivation of combination, further discloses the camera system of claim 14, further comprising: a processor that generates a spatial point distribution from the single image in association with the depth (see spatial point distribution citation above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10437012 B1	Mobile optimized vision system
US 20120128244 A1	DIVIDE-AND-CONQUER FILTER FOR LOW-LIGHT NOISE REDUCTION
US 20100034480 A1	Methods and apparatus for flat region image filtering
US 20090125291 A1	IMAGE COMPLEXITY COMPUTATION IN PACKET BASED VIDEO BROADCAST SYSTEMS
US 20090034616 A1	PICTURE CODING METHOD AND PICTURE DECODING METHOD
US 20090003714 A1	Image and digital video data encoding method for mobile device, involves determining bias value for stream and subtracting bias value from each value within stream for generating set of subtracted values
US 20090003714 A1	EFFICIENT IMAGE COMPRESSION SCHEME TO MINIMIZE STORAGE AND BUS BANDWIDTH REQUIREMENTS
US 20080123738 A1	Systems methods for adjusting targeted bit allocation based on an occupancy level of a VBV buffer model
US 20070183675 A1	Image compression method, image compression device, image transmission system, data compression pre-processing apparatus, and computer program
US 20060088211 A1	Image processing apparatus and method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485